—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 20, 1977, convicting him of two counts each of robbery in the first degree and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have fully examined the record and the pro se arguments of the defendant and find those arguments to be without merit. We agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Cruz, 65 AD2d 822; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gulotta, Cohalan and Martuscello, JJ., concur.